DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the preliminary amendment filed 11/9/2020. Claims 1, 4-5, and 9 have been amended, claims 2 and 6-8 have been cancelled, and new claims 17-24 have been added. Thus, claims 1, 3-5, and 9-24 are presently pending in this application. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “51” has been used to designate both a strap in fig 1 and a back support in fig 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "53".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include 
Claim Objections
Claim 17 is objected to because of the following informalities:  in line 2 "at third elastic return member" should be changed to --a third elastic return member-- to correct a typographical error.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "first lower limb assembly" and "second lower limb assembly" in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 9 “an adduction movement” is unclear if it is the same adduction movement in line 7 or a new movement.
In claim 1, line 16 “a first return force” is unclear if referencing the return force in line 11 or a new return force. Suggest to change to --the first return force--.
In claim 1, line 32 claims a “third member” and “third torque” before claiming a second member and torque. 
In claim 4, line 2 “a second member” is unclear if referencing the second member in claim 3 or a new member. Suggest to change to --the second member--.
In claim 4, line 2 “an elastic return element” is unclear if referencing the elastic return element in claim 1 or a new elastic return element. Suggest to change to --another elastic return element-- or --a second elastic return element--. 
In claim 4, line 4 “the elastic return force” is unclear if referencing the elastic return element in claim 1 or claim 4 or a new elastic return element. Suggest to change to --the another return force-- or --the second return force--.
In claim 4, line 4 “the elastic return element” is unclear if referencing the elastic return element in claim 1 or a new elastic return element. Suggest to change to --the another elastic return element-- or --the second elastic return element--.
Claim 5 recites the limitation "the elastic return element" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests to change to --the elastic return member--. 
In claim 11, line 4 the limitation “a fifth ball joint” is indefinite since there is no claim for a first through fourth ball joint.
In claim 12, lines 3-4 “an elastic return element” is unclear if referencing the elastic return element in claim 1 or a new elastic return element. Suggest to change to --another elastic return element-- or --a second elastic return element--.
In claim 12, line 4 “the elastic return force” is unclear if referencing the elastic return force in claim 1 or a new return force. Suggest to change to --the another return force-- or --the second return force--.
In claim 19, line 21 “a third member” is indefinite since a first and second member have not been claimed.
In claim 24, line 5 “a return force” is unclear if referencing the elastic return element in claim 22 or a new elastic return element. Suggest to change to --the another return force-- or --the second return force--.
All remaining claims are rejected based on their dependency of a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazerooni (7628766) in view of Barnes (10548800), Van Elnglehoven (2016/0339583), Doyle (2012/0184880).
With respect to claim 19, Kazerooni discloses an exoskeleton structure (110, fig 1) comprising a pelvis assembly (152, fig 10) comprising a first lower limb assembly (120, fig 1) capable of being fastened to a first lower limb of the user (Abstract, lines 5-8), a first pivot link (140,fig 10) connecting the first lower limb assembly to the pelvis assembly (see connection in fig 1), the first pivot link allowing rotation of the first lower limb assembly relative to the pelvis assembly during an abduction or adduction movement of the first lower limb (see axis ‘Hip abduction/adduction’ fig 3), a second lower limb assembly (130, fig 1) capable of being fastened 
 Kazerooni lacks a belt capable of surrounding the pelvis of a user to attach the pelvis assembly to the pelvis of the user.
However, Barnes teaches an exoskeleton (24, fig 2A of Barnes) with a belt for attaching to the user (32, fig 2A of Barnes). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pelvis assembly of Kazerooni to include the belt as taught by Barnes so as to provide adequate attachment to the upper body.
Further, the modified Kazerooni lacks a spinal column mechanism. 
However, Van Engelhoven teaches a spinal column mechanism (134, fig 12) linking the back assembly (130, fig 12) to the pelvis assembly (138, fig 13), a pivot link (pivot 260, fig 12) connecting the spinal column mechanism to the pelvis assembly, the pivot link allowing rotation of the pelvis assembly relative to the back assembly, during a relative movement of lateral inclination of the user's spine relative to the user's pelvis (see [0080], lines 4-10), 7PRELIMINARY AMENDMENTAttorney Docket No.: Q256169Appln. No.: 16/958,367wherein the spinal column mechanism comprises another pivot link (262, fig 13, motion by joint rotation) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the back assembly of the modified Kazerooni with the back assembly and spinal mechanism as taught by Van Engelhoven so as to provide the user with more movement freedom.
The modified Kazerooni lacks a member generating a torque tending to oppose the rotation of the pelvis assembly relative to the back assembly during the relative movement of lateral inclination of the spine relative to the pelvis.
However, Doyle teaches an exoskeleton (10, fig 2B) with a member (125, fig 4D) capable of generating a torque tending to oppose the rotation (see [0043], lines 1-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the joint of the modified Kazerooni with the member as taught by Doyle so as to control the movement of the joint.
With respect to claim 20, the modified Kazerooni teaches all the elements as claimed above but lacks a member capable of generating a torque tending to oppose the rotation of the first lower limb assembly relative to the pelvis assembly during an adduction movement.
However, Doyle teaches an exoskeleton (10, fig 2B) with a member (125, fig 4D) capable of generating a torque tending to oppose the rotation (see [0043], lines 1-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the joint of the modified Kazerooni with the member as taught by Doyle so as to control the movement of the joint.

However, Doyle teaches an exoskeleton (10, fig 2B) with a member (125, fig 4D) capable of generating a torque tending to oppose the rotation (see [0043], lines 1-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the joint of the modified Kazerooni with the member as taught by Doyle so as to control the movement of the joint.
With respect to claim 23, the modified Kazerooni shows the elastic return element comprises a spiral-shaped part (see 125, fig 4D of Doyle) having a first end (156, fig 4D of Doyle) linked to the pelvis assembly and a second end (160, fig 4D of Doyle), opposite the first end, capable of being stressed by the first lower limb assembly or the second lower limb assembly or the back assembly when the first lower limb assembly or the second lower limb assembly or the back assembly is rotated relative to the pelvis assembly (by rotation 136/118 fig 4D of Doyle).
Allowable Subject Matter
Claims 1-18 contain allowable subject matter.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Romo (2020/0229960), Garnier (2019/0344429), Ohta (2017/0181917), and Angold (2013/0303950) are cited to show additional exoskeletons.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153.  The examiner can normally be reached on Monday - Friday 7:30 a.m. - 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/KELSEY E BALLER/            Examiner, Art Unit 3785                                                                                                                                                                                            
/RACHEL T SIPPEL/            Primary Examiner, Art Unit 3785